Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Brokers, § 84*—when admission of testimony as to another deal is not prejudicial error. In an action by real estate brokers to recover commissions, where it appeared that defendant had by written contract given plaintiffs the exclusive agency of the premises for a period of three months at a certain sum, "or at such a less price as we may conclude to accept,” and a customer with an offer of a lesser sum was procured but plaintiffs were informed that such offer was not acceptable, and a contract for such amount was drawn up and given to the husband of the defendant, but defendant did not understand until the contract was examined at her home that it was for the lesser price, and, upon inquiry as to why the contract was not signed, plaintiffs were informed that it should have been for a larger sum, and that no contract would be signed until defendant had closed another deal upon another piece of property, held that testimony as to the other deal was not parol evidence tending to change the written contract and that the admission of such evidence was not prejudicial error.